 ENGINEERS & SCIENTISTS GUILD (LOCKHEED-CALIFORNIA)Engineers and Scientists Guild (Lockheed-CaliforniaCompany, a Division of Lockheed Corporation)and Cecil R. Anderson and Fred Strunk andEmile F. Skaaf and C. L. Crockett Jr. andNorman Pedersen and Edmund J. Talbott andC. Ralph Riege and C. L. Crockett, Jr. andNorman Pedersen. Cases 31-CB-4079, 31-CB-4083, 31-CB-4090, 31-CB-4092, 31-CB-4120,31-CB-4170, and 31-CB-424725 November 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 14 October 1982 Administrative Law JudgeRoger B. Holmes issued the attached decision. TheRespondent filed exceptions and a supporting brief,and Charging Party C. Ralph Riege filed an excep-tion and a brief answering Respondent's brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.Article XIII, section 2, subsection C, of theUnion's' constitution provides:No withdrawals from membership shall beconsidered from the time a work stoppage isauthorized until it is terminated.Recently, in Pattern Makers (Rockford-Beloit), 265NLRB 1332 fn. 7 (1982), the Board found expunc-tion of a similar constitutional provision2to be an"inappropriate" remedy for unfair labor practicessimilar to those found by the judge in this case.However, upon further consideration, we find thatthe mere maintenance of such a constitutional pro-vision restrains and coerces employees, who maybe unaware of the provision's unenforceability,from exercising their Section 7 rights. Its effect isanalogous to the effect of an employer's mainte-nance of an overly broad no-solicitation rule.3Justas an employee wishing to hand out union authori-zation cards at lunchtime may be restrained by theexistence of an overly broad no-solicitation rule, soI Engineers and Scientists Guild, Lockheed Section.2 The constitutional provision at issue in Rockford-Beloit provided that"no resignation or withdrawal from an Association, or from the League,shall be accepted during a strike or lockout, or at a time when a strike orlockout appears imminent." Id. at 1332.3 It is well established that "[t]he mere existence of an overly broadrule tends to restrain and interfere with employees' rights under the Acteven if not enforced." Stanco, Inc., 244 NLRB 461,. 469 (1979). See alsoCustom Trim Products, 255 NLRB 787, 788 (1981)268 NLRB No. 42too here employees who wanted to resign from theUnion and return to work during the strike mayhave been discouraged from doing so by articleXIII, section 2, subsection C, in the Union's consti-tution. Therefore, we order the Union to expungethis provision from its constitution.4See ElevatorConstructors Local 8 (San Francisco Elevator), 243NLRB 53 (1979) (ordering expunction of a unionbylaw which required payment of fines and assess-ments prior to dues).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Engineers and Scientists Guild, Burbank,California, its officers, agents, and representatives,shall take the action set forth in the Order as modi-fied.1. Insert the following as paragraph l(a) and re-letter the subsequent paragraphs."(a) Maintaining in its constitution article XIII,section 2, subsection C, which provides: 'No with-drawals from membership shall be considered fromthe time a work stoppage is authorized until it isterminated."'2. Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs."(a) Expunge from its constitution article XIII,section 2, subsection C.3. Substitute the attached notice for that of theadministrative law judge.4 According to the parties' stipulation of facts, the Union only repre-sents the unit of Lockheed employees involved in this case. As this oneunit is clearly under the Board's jurisdiction, the Union cannot claim as adefense to the expungement remedy that its constitutional provision is ca-pable of valid application in units outside the Board's jurisdiction.APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce employees andmembers in the exercise of the rights guaranteedthem in Section 7 of the National Labor RelationsAct by maintaining in our constitution article XIII,section 2, subsection C, which provides: "No with-drawals from membership shall be considered fromthe time a work stoppage is authorized until it isterminated."WE WILL NOT restrain or coerce employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the National Labor Relations Act by insti-311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtuting, prosecuting, and enforcing by the imposi-tion of court-collectible fines internal union disci-plinary proceedings against employees of Lock-heed-California Company, a Division of LockheedCorporation, who resigned their union member-ship, where the entire amount of the fines, or por-tions thereof, is attributable to the employees' pos-tresignation crossing of the Union's picket line.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of therights guaranteed them in Section 7 of the NationalLabor Relations Act.WE WILL expunge article XIII, section 2, subsec-tion C, from our constitution.WE WILL rescind the fines, or portions thereof,levied against those employees of the Employerwho resigned their union membership, where theentire amount of the fines, or portions thereof, isattributable to the employees' postresignation cross-ing of the Union's picket line.WE Wlll reimburse any employee who has al-ready paid such a fine described above for theamount of the fine, or portion thereof, he paidwhich is attributable to his postresignation crossingof the Union's picket line, and WE WIl.L pay theemployee appropriate interest on such money.WE WILL expunge from the Union's records andfiles any reference to the fines, or portions thereof,as described above, which are attributable to theemployees' postresignation crossing of the Union'spicket line, and WE WItl. notify the employees, inwriting, that this has been done.ENGINEERS AND SCIENTISTS GUILDDECISIONROGER B. HOILMES, Administrative Law Judge: Theunfair labor practice charge in Case 31-CB-4079 wasfiled on February 10, 1981, by Cecil R. Anderson. Theunfair labor practice charge in Case 31-CB-4083 wasfiled on February 13, 1981, by Fred Strunk. The unfairlabor practice charge in Case 31-CB-4090 was filed onFebruary 18, 1981, by Emile F. Skaff. The unfair laborpractice charge in Case 31-CB-4092 was filed on Febru-ary 18, 1981, by C. L. Crockett Jr. and Norman Peder-sen. The unfair labor practice charge in Case 31-CB-4120 was filed on March 6, 1981, by Edmund J. Talbott.The unfair labor practice charge in Case 31-CB-4170was filed on April 22, 1981, by C. Ralph Riege. Thatcharge was amended on May 14, 1981, by Riege. Theunfair labor practice charge in Case 31-CB-4247 wasfiled on June 16, 1981, by C. L. Crockett Jr. andNorman Pedersen.The issues which are presented for decision in thisproceeding are encompassed within the General Coun-sel's amended order consolidating cases, amended con-solidated complaint and notice of hearing, which wasissued on February 25, 1982, and Respondent's answer tothe amended consolidated complaint. (See G.C. Exhs.I(z) and I(bb).) The General Counsel alleges that the En-gineers and Scientist Guild has engaged in unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct.The trial was held on April 26, 1982, at Los Angeles,California. The due date for the filing of posttrial briefswas extended to June 22, 1982.FINDINGs 01 FACTI. JURISDICTIONThe jurisdiction of the Board over the business oper-ations of the Lockheed-California Company, a Divisionof Lockheed Corporation, is not in issue in this proceed-ing. The employer is engaged in business as an aircraftand aircraft parts manufacturer, and it has an office andplace of business located at Burbank, California. The em-ployer meets the Board's direct outflow jurisdictionalstandard.1I. THE EVENTS INVOI.VED IN 1THIS PROCEEI)INGThe attorneys for all the parties in this proceeding areto be commended for their efforts prior to the trial toarrive at numerous stipulations of fact. Their diligenceresulted in a comprehensive "Stipulation of Facts" whichwas introduced into evidence as Joint Exhibit 1. The pre-trial work of the attorneys saved all the parties consider-able time and expense by narrowing the issues in litiga-tion and by significantly shortening the time scheduledfor the trial.Rather than paraphrasing the precisely worded stipula-tions on which the parties were able to come to agree-ment, I will set forth below the major portion of theirstipulations as reflected in Joint Exhibit 1. I will com-mence with paragraph 4 of the document because para-graphs I through 3 pertain to the filing and service ofthe unfair labor practice charges and also pertain to com-merce facts regarding the employer-both of which sub-jects have already been covered. In addition, the numer-ous attachments to the parties' stipulations will not be setforth here. However, attachments A through N are, ofcourse, in evidence for review by those who have a needto do so. Those attachments have been considered, butthey are too voluminous to set forth here. The partiesagreed upon the following stipulations as set forth inJoint Exhibit I and beginning with paragraph 4:4. (a) Respondent is now, and has been at alltimes material herein, a labor organization withinthe meaning of Section 2(5) of the Act.(b) Respondent has been in existence since 1943.(c) Respondent executed its first collective-bar-gaining agreement with the Employer in 1945, andRespondent and the Employer have been parties tosuccessive collective-bargaining agreements sincethen until the expiration of the collective-bargainingagreement referred to below in subparagraph 6(a).(d) Respondent is, and has been at all times mate-rial herein, the exclusive collective-bargaining rep-312 ENGINEERS & SCIENTISTS GUILD (LOCKHEED-CALIFORNIA)resentative of certain employees of the Employeronly.5. At all times material herein, the followingnamed persons occupied the positions set forth op-posite their respective names, and have been, andare now, agents of Respondent, acting on its behalf,within the meaning of Section 2(11) of the Act:Richard P. Cappelletti-President; Jack Lentz-Secretary-Treasurer.6. (a) At all times material herein, Respondenthas been the exclusive representative for the pur-poses of collective bargaining of the employees inthe unit described below, and by virtue of Section9(a) of the Act, has been, and is now, the exclusiverepresentative of all the employees in said unit forthe purposes of collective bargaining with respectto rates of pay, wages, hours of employment, andother terms and conditions of employment. The ap-propriate collective bargaining unit is as set forth inthe expired collective-bargaining agreement be-tween the Employer and Respondent, whose effec-tive date is January 19, 1978, herein the 1978-1980agreement, at Article VII, Section 2, pages 71-84.Attached hereto as Exhibit A is a true copy of the1978-1980 agreement.(b) On or about January 15, 1981, the Employerand Respondent entered into a collective-bargainingagreement, herein the current agreement, whose ef-fective date is January 15, 1981, and which coversthe employees of the employer in the appropriateunit. Attached hereto as Exhibit B is true copy ofthe current agreement.(c) The 1978-1980 agreement contained, and thecurrent agreement contains, provisions requiringmaintenance-of-membership in Respondent as a con-dition of employment. (See Art. 11, Sec. 7 in Exhs.A and B.)(d) During the period from the expiration of the1978-1980 agreement through January 14, 1981, in-clusive, hereinafter called the hiatus period, therewas no collective-bargaining agreement in effect be-tween Respondent and the Employer.7. (a) On or about October 26, 1980, at generalmembership meetings of Respondent, a strike au-thorization vote was taken and a strike against theEmployer was authorized, if necessary to secureeconomic demands. On November 9 and 16, 1980,at membership meetings, Respondent's members re-jected the Employer's contract proposals. On No-vember 11, 1980, pursuant to Article 1, Section 2Aof the 1978-1980 agreement, Respondent gave theEmployer a 5-day notice to terminate said agree-ment.(b) From about 12:01 a.m. on or about November17, 1980, through on or about January 14, 1981, in-clusive, certain employees of the Employer, repre-sented by Respondent for purposes of collectivebargaining, pursuant to the work stoppage authori-zation mentioned above in subparagraph 7(a),ceased work concertedly and commenced and main-tained an economic strike against the Employer andestablished and maintained picket lines at certain ofthe Employer's facilities in support of Respondent'seconomic demands.(c) During the strike referred to above in sub-paragraph 7(b) certain bargaining unit employees ofthe Employer who have been members of Respond-ent before the strike abandoned the strike and eithercontinued to work for the Employer throughout thestrike or returned to work for the Employer atsome time during the strike after the start thereof.Approximately 445 of the employees who aban-doned the strike sent letters by mail to Respondentwhich letters were received by Respondent duringthe strike and which letters stated a clear intent toresign from membership in Respondent. Attachedhereto as Exhibit C is a list of the approximately445 said employees who, according to Respondent'sregular business records, sent letters of resignationto Respondent, indicating in the column captioned"Resignation Letters" the dates of said letters: andindicating in the column captioned "date rec." thedates on which Respondent received said letters ac-cording to Respondent's regular business records,and indicating in the column captioned "cr. pk.line" the dates on or about which said employeescrossed Respondent's picket line as alleged in therespective internal union charges. Attached heretoas Exhibit D is a list of the same employees indicat-ing the dates on which said employees returned towork according to the Employer's regular businessrecords, which list has not been furnished to thedate of this stipulation.(d) Respondent had never engaged in a strikeagainst the Employer prior to November 17, 1980.8. (a) At all times material herein, Respondenthas maintained in force and effect a set of internalrules, termed the Constitution, Engineers and Scien-tists Guild, Lockheed Section, herein called theconstitution. Attached hereto as Exhibit E is a truecopy of said constitution revised as of January 14,1980. Said revised constitution was in effect at alltimes material after January 14, 1980, until February9, 1981.(b) At all times material herein Respondent's con-stitution referred to above in subparagraph 8(a) in-cluded a provision at Article III, Section 7, con-cerning termination of membership, in the followinglanguage:A member may terminate by written resignationsent to the Guild office by registered or certifiedmail and upon payment of all monies due theGuild subject to and consistent with Guild securi-ty and membership provisions as are currently ineffect in Agreements between the Guild and theterminating member's employer. The Guild shallbe empowered and reserves the right to collectall dues and/or assessments owing the Guild bymembers or delinquent members in accordancewith the provisions of current agreements be-tween the Guild and the member's employerand/or courts of law having proper jurisdiction.Any member may have his membership terminat-313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed in accordance with Article VIII (Internal Dis-icipline) of this Constitution.(c) At all times material herein, Respondent'sconstitution referred to above in subparagraph 8(a),included a provision, at Article XIII, Section 2, sub-section C, concerning membership withdrawalsduring a work stoppage, in the following language:No withdrawals from membership shall be con-sidered from the time a work stoppage is author-ized until it is terminated.This provision has been in the Respondent's consti-tution since at least March 23, 1959.(d) With the exception of the constitutional pro-visions referred to above in subparagraphs 8(b) and8(c), there were no written rules, resolutions, orpolicies of Respondent concerning resignation ofmembership in Respondent during the hiatus periodbetween collective-bargaining agreements.9. In response to the letters of resignation re-ferred to above in subparagraph 7(c), Respondent,within a few days of receiving said letters, sent tothe employees tendering said letters a form letter ineffect rejecting the tendered resignation as beingcontrary to the provision of Respondent's constitu-tion referred to above in subparagraph 8(c). At-tached hereto as Exhibit F is a true copy of one ofsaid letters of response.10. (a) On or about April 14, 1981, and continu-ing thereafter to date, Respondent instituted, pros-ecuted, and enforced by imposition of court-collect-ible fines, internal union disciplinary proceedingsagainst the employees who abandoned the strike asset forth above in subparagraph 7(c), includingthose from whom Respondent had received lettersof resignation as set forth above in said subpara-graph. Attached hereto as Exhibit G is a true copyof a form charge sent to said employee. Attachedhereto as Exhibit H is a true copy of a form noticeof hearing sent to said employees on said charges.Attached hereto as Exhibits 1, J and K are truecopies of form letters notifying emplyees of the re-sults of said hearings and disciplinary action. At-tached hereto as Exhibit L is a list of the results ofthe disciplinary proceedings, indicating the amountsof the fines imposed, if any, according to Respond-ent's regular business records.(b) On or about December 5, 1980, at a SpecialMembership meeting of Respondent, a resolutionwas passed concerning the fining of members forcrossing Respondent's picket lines during the strikereferred to above in subparagraph 7(b). Attachedhereto as Exhibit M is a true copy of a report of thesame date by Respondent's president setting forththat resolution.(c) One of the factors considered by Respond-ent's Hearing Officers in setting the amounts of thefines referred to above in subparagraph 10(a) wasthe length of time worked for the struck Employerby the respective employees during the strike re-ferred to above in subparagraph 7(b).(d) Respondent has made no attempt to collectthe fines assessed as described above in subpara-graph 10(a); however, Respondent has not with-drawn or expunged its letters notifying the employ-ees involved of the assessment of said fines.11. (a) Attached hereto as Exhibit N is a docu-ment entitled "Burbank Membership Before andAfter Escape Periods" prepared by Respondentfrom its regular business records. The column enti-tled "CONTRACT" reflects the terms of applicablecollective-bargaining agreements from October 1965to the present between Respondent and the Em-ployer. The column entitled "End escape period"reflects respectively the final day of the approxi-mately 15-day escape period in each successive con-tract since October 1965 pursuant to the respectivemaintenance-of-membership provisions therein. Thecolumn entitled "# escapees" indicates the numbersof employees who "escaped" by resigning duringthe respective contractual escape periods. Thecolumn entitled "Membership BEFORE" indicatesRespondent's membership prior to the respectiveescape periods. The column entitled "MembershipAFTER" indicates Respondent's membership afterthe respective escape periods. The column entitled"# In Jurisdiction" indicates the size of the bargain-ing unit. The column entitled "Membership Per-centage After" indicates the percentage of bargain-ing unit employees who were members of Respond-ent immediately after the respective escape periods.(b) On November 16, 1980 Respondent's mem-bership at Lockheed-California Company was 1569in a bargaining unit of 2788.12. This Stipulation of Facts is entered into bythe parties of this proceeding for the purpose of thisproceeding only. No party hereto waives any objec-tion it may have as to the relevance or materialityof any of the facts stated herein or the exhibitshereto. All exhibits are submitted in duplicate here-with.Richard Paul Cappelletti has been the president of theUnion since July 6, 1977. He was one of the two personswho testified at the trial. Both of those persons gavecredible testimony with regard to the matters aboutwhich each one testified.According to Cappelletti, over 800 persons attendedthe union meeting which was held on October 26, 1980.(See par. 7(a) of the parties' stipulation quoted above.)At that union meeting, a strike authorization vote wastaken by secret ballot. According to the election commit-tee findings furnished to Cappelletti after that meeting,approximately 95 percent of the persons present voted infavor of authorizing a strike.At the two separate meetings held by the Union onNovember 9, 1980, approximately 935 attended one ofthose meetings and over 100 additional people attendedthe other meeting that day. The results of those unionmeetings also were furnished to Cappelletti who testifiedthat 99 percent of the persons present voted by secret314 ENGINEERS & SCIENTISTS GUILD (LOCKHEED-CALIFORNIA)ballot to reject the Company's contract proposals. At theunion meeting held on November 16, 1980, approximate-ly 1,000 people attended, and about 90 percent of thosepersons voted by secret ballot to reject the Company'scontract offer at that time. (In this connection, see par.7(a) from the parties' stipulation.) Cappelletti is the onewho sent the "5-day notice" letters from the Union tothe Company with regard to the termination of the con-tract. (See par. 7(a) from the parties' stipulation and alsoAttachment A to Jt. Exh. 1.)With regard to paragraph 7(c) of the parties' stipula-tion, and Attachment D in particular, the limitations onthe information set forth in that attachment, as agreed toby the parties, should be noted. (In this connection, seeTr. pp. 14-16.)Introduced into evidence as Respondent's Exhibit Iwas a compilation of data from the Union's records withregard to the point in time when the members, who at-tempted to resign during the strike, had originally joinedthe union. (The figures, however, total 435 people, ratherthan 445.) The compilation does not necessarily meanthat a person had continuous membership in the Unionfrom the first time he became a member, because aperson may have resigned at one time and then subse-quently rejoined the union. Respondent's Exhibit I re-flects the following data:MEMBERSHIP HISTORY OF THOSE WHO ATTEMPTEDTO RESIGN DURING STRIKETIME PERIOD IN WHICH FIRST JOINEDFromAug. 1, 1980Jan. 1, 1980Nov. 17, 1979Aug. 1, 1978Jan. 1, 1978Jan. 1, 1975Jan. 1, 1972Jan. 1, 1969Jan. 1, 1966More thanTo NumberNov. 17, 1980July 31, 1980Dec. 31, 1979Nov. 16, 1979July 31, 19782 contracts3 contracts4 contracts5 contracts6 contracts488038483038434655The parties also stipulated at the trial that most of theletters of resignation were sent by certified mail or byregistered mail. However, the Union does not contestany of the letters on the ground that the letters were notsent either by certified mail or by registered mail.At the time of the trial, C. Ralph Riege was employedby the Lockheed-California Company in the job classifi-cation of design specialist-senior. Riege has both a bache-lor's and a master's degree in engineering, and he hasbeen an engineer for approximately 25 years. Riege testi-fied that he was faimilar with statistical correlations, thathe knew how to determine such correlations, and that inthe past he had made such statistical correlations.Introduced into evidence as General Counsel's Exhibit2 was a graph which depicts the analysis made by Riegeof his examination of Attachments C and L to Joint Ex-hibit 1. Attachment C to that exhibit is a list of thenames of employees who sent letters of resignation to theUnion during the strike, the dates on those letters, thedates the letters were received by the Union, and thedates on which the employees initially crossed theunion's picket line, as alleged in the Union's internalcharges against the employees. Attachment L is a list ofthe names of the employees who were fined by theUnion, the amounts of their fines, the amount of the finewhich was suspended, the amount of the fine remainingdue, and whether the fine had been waived.In making his analysis, Riege said, "We used everyemployee's data on the list, no outside names and no de-letions, except when they said 'zero'." If there was an Xin the first column of Attachment L to Joint Exhibit 1,that designation meant that the union's fine had beenwaived. Riege did not include those persons in his analy-sis. In Riege's opinion, the number of persons in that cat-egory was so small that it would not "appreciably"affect the outcome of his compilation. Riege further ex-plained the method he used in his analysis as follows:Since I had two lists, one with the dates and onewith the fines, I had to put those two lists together.The two lists had exactly the same names, the samenumber of people.So, I took the date that was indicated as crossingthe line, and by using a calendar, put down in thenext column the number of days that that personcrossed-working days-that person crossed theline. I did exclude weekends and holidays.And in the next column after that, I put in justthe number of fines exactly as it was on thesecond-I believe evidence (1), or Exhibit (1).So, I had the number of working days crossedand the fines. And I plotted that first. And thatgave us a visual indication of what had happened.Then I took the mathematical mean, by taking thisRMS-root mean square-mean of all the figuresby the-I lumped it by the weeks.In other words, there were seven weeks of astrike, and therefore, those people that crossed forseven weeks, were lumped in that seven weeks.Those that crossed only for six weeks, were lumpedin the six weeks.A line showed up that was definitely a linear re-gression that showed that there was about a $350fine that was applied to everybody, and then abouta $54 or $55 fine per week that they crossed theline.Riege also explained:If you look at the calendar, you will find tendays around Christmas and New Years that wereleft out, and a couple of extra days of Thanksgiving.And I said those were working days, sir. Therewere seven weeks of working days.In other words, I used the total number of days,and you will find there are 33 working days that weeither crossed or didn't.315 DECISIONS OF NATIONAL LABOR RELATIONS BOARD111. CONCLUSIONSSubsequent to the time of the trial and the time forfiling posttrial briefs, the Board issued on September 10,1982, its decision in Machinists Local 1327 (DalmoVictor), 263 NLRB 984 (1982). In part, the Board held inthat case (at 986):Clearly then, the Supreme Court's remarks inGranite State [NLRB v. Granite State Joint Board,Textile Workers Local 1029 (Intl. Paper Box MachineCo.), 409 U.S. 213 (1972)], read in conjunction withthe Scofield [Scofield et al. v. NLRB, 394 U.S. 423(1969)] requirement that union members must befree to leave the union and escape the rule, lead in-escapably to the conclusion that a member's right toresign from a union applies both to strike and non-strike situations.'9We hold today that a union rulewhich limits the right of a union member to resignonly to nonstrike periods constitutes an unreason-able restriction on a member's Section 7 right toresign.1' Indeed, the Board in Ex-Cell-O [Auto Workers Local 1384(Ex-Cell-O Corp.), 227 NLRB 1045 (1977)] found unenforceable aunion rule that, inter alia, accorded no weight to the competingconsiderations which might have necessitated the resignation ofmembers during a strike.Applying the rationale and the holding of the Board inthe Dalmo Victor supplemental decision to the presentcase, I conclude that the Respondent Union's constitu-tional provision in article XIII, section 2, subsection C.which provides, "No withdrawals from membership shallbe considered from the time a work stoppage is author-ized until it is terminated," is an unreasonable restrictionon a union member's Section 7 right to resign from theunion. In accord with the Board's supplemental decisionin Dalmo Victor, I further conclude that the Union's"constitutional provision as a restriction on resignation isunenforceable." (Id. at 987). The Board's "general rule"(ibid.) in Dalmo Victor would not be applicable to thefacts in this case since the limitation placed by the unionhere was not "applicable during both strike and nonstrikeperiods." Id. at 986-987.)As paragraph 9 of Joint Exhibit I and Attachment Fthereto make clear, the basis for the Union's rejection ofthe resignations tendered by the employees involved inthis proceeding was the Union's constitutional provisionnoted above and in paragraph 8(c) of Joint Exhibit 1. Inview of the Board's holding in Dalmo Victor, I concludethat the resignations of the employees involved hereinwere valid when those resignations were received by theUnion.In connection with the foregoing, I have consideredthe fact that the maintenance-of-membership provisionsin the prior collective-bargaining agreement between thecompany and the Union precluded resignations fromunion membership at the times material herein until No-vember 17, 1980. The "escape period" of the prior col-lective-bargaining agreement occurred long before theevents pertaining to the resignations involved in this pro-ceeding. Thus, insofar as this proceeding is concerned,until the termination of the prior collective-bargainingagreement on November 16, 1980, the maintenance-of-membership provisions precluded resignation from theUnion until that contract expired. Even though a strikewas authorized on October 26, 1980, the maintenance-of-membership provisions of the prior collective-bargainingagreement continued in effect until November 17, 1980.Thereafter, from November 17, 1980, through January14, 1981, there was what was referred to in the parties'stipulation as a "hiatus period" when no collective-bar-gaining agreement was in existence between the Compa-ny and the Union. (See pars. 6(d) and 7(b) of Jt. Exh. 1.)Therefore, there were was no contractual maintenance-of-membership provisions to bar resignations from unionmembership during that "hiatus period." The new andcurrent collective-bargaining agreement between theCompany and the Union became effective on January 15,1981, and it also has maintenance-of-membership provi-sions.I have also considered the fact that certain unionmembers had opportunities in past years to resign fromunion membership. (See Resp. Exh. 1, paragraph 11(a),and Attachment N to Jt. Exh. 1.) Nevertheless, in viewof the Board's holding in its Dalmo Victor supplementaldecision, I conclude that the Union's constitutional limi-tation on resignations noted above is unenforceable inthese circumstances because the constitutional provisionis limited to the period from when a strike is authorizeduntil the strike is terminated.Since I have concluded that the employees' resigna-tions from union membership, as described in this pro-ceeding, were valid resignations, I turn now to a consid-eration of the Union's actions with regard to those em-ployees who tendered their resignations during what hasbeen referred to above as the "hiatus period" when therewas no contract to bar such resignations. Although theinternal union charges allege the initial crossing of theUnion's picket line by the employees involved, I con-clude that the fines here were not based simply on theemployees' initial crossing of the picket line, and thatmultiple crossings were not regarded as a single crossingas in Carpenters (Campbell Industries), 243 NLRB 147(1979). In this connection, I have considered the Decem-ber 5, 1980, resolution of the union membership whichreveals that the "sense" of the union was "that each andevery one of the members crossing the picket line shouldbe fined in the amount of not more than 80% of thewages received from the Lockheed-California Companyduring the strike" (See par. 10(b) of Jt. Exh. I and At-tachment M thereto.) In addition, one of the factors con-sidered by the Union's hearing officers, who set theamounts of the fines, was the length of time worked bythe employees during the strike. (See par. 10(c) of Jt.Exh. 1.) When the analysis made by Charging PartyRiege is considered in the context of the foregoing facts,his statistical analysis is persuasive that the Union's fineswere not levied just for the initial crossing of the Union'spicket line. (See G.C. Exh. 2.) I1 conclude that Riege hasgiven a reasonable basis for his analysis for the purposeof this proceeding. Thus, he used the data for those per-sons against whom fines were actually levied, and heused the original amounts of those fines. Also, Riege316 ENGINEERS & SCIENTISTS GUILD (LOCKHEED-CALIFORNIA)used working days in his analysis, as distinguished fromcalendar days. Especially in view of the holiday periodwhich occurred during the strike, Riege's basis for hisanalysis seems to be reasonable. I have considered Re-spondent's argument that the amounts of the fines couldhave a relationship to the timing of the crossing of theUnion's picket line. Respondent urges that an earlycrossing of the Union's picket line would be more dam-aging to the strike effort than a later crossing would be.The attorney for Respondent urges that, "the logical cor-ollary of this rule is that the earlier an employee re-turned to work during the strike, the greater damage thatis done to Respondent's stike effort." (See the Resp.posttrial br. at 15. See also pp. 7-8 and 32.) Nevertheless,in view of the December 5, 1980, resolution, the fact thatone of the factors considered by the Union's hearing offi-cers was the length of time worked by employees duringthe strike, and Riege's statistical analysis referred toabove, I conclude that the fines were not levied just forthe employees' initial crossing of the union's picket line.In view of the foregoing, I conclude that the GeneralCounsel and the Charging Parties have established by apreponderance of the evidence that Respondent Unionhas engaged in unfair labor practices within the meaningof Section 8(b)(1)(A) as alleged in the General Counsel'samended consolidated complaint. In these circumstancesI conclude that the employees involved herein fall intothree categories: (I) those employees who returned towork for the employer during the strike after their resig-nations from union membership had been received by theUnion; (2) those employees who returned to work forthe employer during the strike on the same day that theirresignations from union membership were received bythe Union; and (3) those employees who returned towork for the employer during the strike prior to the timetheir resignations from union membership were receivedby the Union, and they continued to work for the em-ployer after their resignations from union membershiphad been received. As to those employees in categoryone, I conclude the entire amount of the Union's fineshould be rescinded. As to those employees in categorytwo, I conclude that the portion of the Union's fine at-tributable to the time after their first day of work shouldbe rescinded. (See Electrical Workers UE, Local 1012(General Electric Co.), 187 NLRB 375 (1970).) As tothose employees in category three, I conclude that onlythe portion of the Union's fine which is attributable tothe employees' postresignation crossing of the Union'spicket line should be rescinded.CONCLUSIONS OF LAW1. The Lockheed-California Company, a Division ofLockheed Corporation, is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The Respondent Union has engaged in unfair laborpactices within the meaning of Section 8(b)(l)(A) of theAct by restraining and coercing employees in the exer-cise of the rights guaranteed them in Section 7 of theAct by on or about April 14, 1981, and continuing there-after, instituting, prosecuting, and enforcing by the impo-sition of court-collectible fines internal union disciplinaryproceedings against employees of the employer, who re-signed their union membership, where the entire amountof the fines, or portions thereof, are attributable to theemployees' postresignation crossing of the Union's picketline.4. The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYSince I have found that Respondent Union has en-gaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act, I shall recommend to theBoard that Respondent be ordered to cease and desistfrom engaging in such unfair labor practices.Paragraph 10(d) of the parties' stipulation, which wasintroduced into evidence as Joint Exhibit 1, establishesthat Respondent has made no attempt to collect the finesinvolved herein. However, in the event that some em-ployees may have already paid such fines, without anyeffort by the Union to collect the fines, I believe that theemployees should be reimbursed for the money that theypaid with appropriate interest in accordance with Boardformula. Such reimbursement would apply to the fines,or portions thereof, attributable to the employees' postre-signation crossing of the Union's picket line.As indicated earlier in the section of this decision enti-tled "Conclusions," I found that the employees involvedherein may be placed into three categories. The fines tobe rescinded will be described in the recommendedOrder to provide that the amount of the fines, or por-tions thereof, which are attributable to the employees'postresignation crossing of the Union's picket line are theamounts to be rescinded. The actual computations of theamounts may be more appropriately determined in thecompliance stage.In light of the Board's decision in Sterling Sugars, 261NLRB 472 (1982), 1 shall recommend to the Board that asimilar expunction remedy be provided for, but that theremedy be tailored to fit the circumstances presentedhere.On these findings of fact and conclusions of law andon the entire record in this proceeding, I issue the fol-lowing recommendedORDER "The Respondent, Engineers and Scientists Guild, Bur-bank, California, its officers, agents, and representatives,shalli. Cease and desist from(a) Restraining and coercing employees in the exerciseof the rights guaranteed them in Section 7 of the Act byinstituting, prosecuting, and enforcing by the impositionof court-collectible fines internal union disciplinary pro-'' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDceedings against employees of the Lockheed-CaliforniaCompany, a Division of Lockheed Corporation, who re-signed their union membership, where the entire amountof the fines, or portions thereof, are attributable to theemployees' postresignation crossing of the Union's picketline.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary in order to effectuate the policies ofthe Act.(a) Rescind the fines, or portions thereof, leviedagainst those employees of the Lockheed-CaliforniaCompany, a Division of Lockheed Corporation, who re-signed their union membership, where the entire amountof the fines, or portions thereof, are attributable to theemployees' postresignation crossing of the Union's picketline.(b) In the event that an employee has already paidsuch a fine as described above, reimburse that employeefor the amount of the fine he paid, or the portion there-of, which is attributable to his postresignation crossing ofthe Union's picket line, and pay that employee appropri-ate interest on such money in accord with the Board'sformula regarding interest.(c) Preserve and, on request, make available to agentsof the Board for examination and copying, all recordswhich are needed to analyze and determine the amountof money to be reimbursed to employees who have paidsuch fines, if any, and also to determine the amounts ofthe fines, or portions thereof, levied against the employ-ees which are attributable to the employees' postresigna-tion crossing of the Union's picket line.(d) After the amounts of the fines, or portions thereof,attributable to the employees' postresignation crossing ofthe Union's picket line have been determined to theBoard's satisfaction, expunge from the Union's recordsand files any reference to the fines, or portions thereof,levied against the employees, which are attributable tothe employees' postresignation crossing of the Union'spicket line, and notify the employees involved, in writingthat this has been done.(e) Post at its offices in Burbank, California, and at theUnion's meeting location copies of the attached noticemarked "Appendix."12Copies of the notice, on formsprovided by the Regional Director for Region 31, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(0f) Sign and return to the Regional Director forRegion 31 sufficient copies of the notice for posting byLockheed-California Company, a Division of LockheedCorporation, if that employer is willing to do so, in con-spicuous places, including all of the places where the em-ployer customarily posts notices of its employees.(g) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.12 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."318